DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 07-16-2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-16-2021 and 11-02-2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miers (5,351,421) in view of Hirai (2018/0125169).
Regarding claims 1 and 7, Miers teaches a shoe (fig 2), capable to be a baseball spike shoe, having  a sole of a sport shoe applicable to a foot opposite to a pitching arm, the sole comprising: 
5a sole body (fig 8, member 10); and 
a plurality of first protrusions (fig 8, members 121-122 and 125) configured to protrude downward from the sole body, wherein the plurality of first protrusions are arranged in a forefoot region of the sole body corresponding to a forefoot of a wearer's foot (fig 8, members 121-122 and 125), 
10each of the first protrusions is formed such that its longitudinal direction extends along a foot width direction in a bottom view, the plurality of first protrusions are projected on a virtual projection plane as viewed from a front side of the sole body (fig 8, members 121-122 and 125).
Miers does not clearly teach a sum of projection lengths of the plurality of first protrusions in the foot width direction is 85% or more and 100% or less of a distance 15of a straight line connecting in the foot width direction a side of the most medial one of the first protrusions to a side of the most lateral one of the first protrusions. However, as seen in fig 10 that the sum of the width of members 112-122 and 125 would be obvious to one of ordinary skill in the art to be 85% or more and 100% or less of a distance 15of a straight line connecting in the foot width direction a side of the most medial one of the first protrusions to a side of the most lateral one of the first protrusions in order to improve the “feel” during use (col 1, lines 56-57).
Miers does not teach each protrusion is more rigid than the sole body.
Hirai teaches a sole having protrusion (fig 5, members 11 and 13) is more rigid than a sole body (fig 5, member 2, para 0039).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Miers by using the protrusion is more rigid than the sole body, as taught by Hirai, in order to give optimal traction in a baseball hitting movement (Hirai, para 0009).
Regarding claim 2, the modified sole Miers-Hirai discloses each of the plurality of first protrusions is configured such that the longitudinal 20direction is inclined at an angle in a range of 80 degrees or more to 100 degrees or less with respect to a foot length direction in a bottom view (fig 2 showing that the protrusion goes straight down from the sole body; therefore the angle must be about 90 degrees).  
Regarding claim 3, the modified sole Miers-Hirai discloses the most medial first protrusion is arranged near a position corresponding to a thenar eminence of the wearer's foot in the forefoot region, and the most lateral first protrusion is arranged near a position corresponding to a 5hypothenar eminence of the wearer's foot in the forefoot region (fig 8, members 121-122 and 125).  
Regarding claim 4, the modified sole Miers-Hirai teaches all limitations of claim 1 and Hirai further teaches the protrusions is made of a metal material or a ceramic material (para 0038).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use Hirai material for Miers protrusions in order to give optimal traction in a baseball hitting movement (Hirai, para 0009).
Regarding claim 5, the modified sole Miers-Hirai teaches all limitations of claim 1 and Hirai further teaches protrusions has a plate shape, and is configured such that its front surface faces toward the front side of the sole body (fig 5, member 11).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use Hirai plate shape for Miers protrusions in order to give optimal traction in a baseball hitting movement (Hirai, para 0009).
Regarding claim 6, the modified sole Miers-Hirai discloses the foremost one of the first protrusions is arranged at a position corresponding to a tiptoe of the wearer's foot in the forefoot region (Miers, fig 2, member 21 or fig 8, member 121).  
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732